                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER ALVAREZ,                              :
                                                  : CIVIL ACTION NO. 3:18-0670
                         Plaintiff                :
                                                  :              (Judge Munley)
               v.                                 :
                                                  :
DAVID J. EBBERT,                                  :
                                                  :
                         Defendants               :
                                                  :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                            ORDER

       AND NOW, THIS 30th DAY OF APRIL, 2019, for the reasons set forth

in the accompanying Memorandum, IT IS HEREBY ORDERED THAT:

       1.      The petition for writ of habeas corpus is DENIED.

       2.      The Clerk of Court shall CLOSE this case.



                                              BY THE COURT:


                                              s/James M. Munley
                                              JUDGE JAMES M. MUNLEY
                                              United States District Judge




                                              - 15 -
